Citation Nr: 1104866	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran initially requested a Travel 
Board hearing.  See May 2009 Substantive Appeal.  However, the 
Veteran later withdrew this request.  See November 2010 letter 
from the Veteran's representative.  


FINDINGS OF FACT

1.  Service connection is in effect for PTSD and tinnitus, both 
disabilities incurred in action, rated as 50 percent and 10 
percent disabling, respectively; his combined disability rating 
amounts to 60 percent.

2.  The Veteran's service-connected PTSD is of such severity as 
to render him unable to obtain or maintain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based 
on individual unemployability (TDIU) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16, 4.19, 4.25, 4.26 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the Veteran unemployable.  Marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
this section, marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  The Veteran's 
employment history, his educational and vocational attainment, as 
well as his particular physical disabilities are to be considered 
in making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  By reasonable doubt is meant one that 
exists because of an approximate balance of positive and negative 
evidence which satisfactorily proves or disproves the claim.  It 
is a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD) and tinnitus, each rated 50 percent and 10 
percent disabling, respectively.  Each of these disabilities 
stems from the Veteran's combat service in Vietnam, and thus, are 
considered one disability under the provisions of 38 C.F.R. 
§ 4.16.  The Combined Ratings Table provides that a combination 
of a 50 percent disability with a 10 percent disability yields a 
"raw" disability evaluation of 55 percent.  See 38 C.F.R. § 
4.25.  When the "raw" disability evaluation is rounded to the 
nearest degree divisible by 10, it equals 60.  Id.  As a result, 
the schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Having met the objective criteria, the remaining question is 
whether the Veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  In this regard, the Board 
notes that the record discloses no indication that tinnitus has 
any effect on his employment.  Rather, the Veteran's PTSD is the 
primary concern in this case.  

The Veteran held a steady job for 33 years when he worked at a 
cement plant.  His position in this capacity apparently ended 
through early retirement due to elimination of his job.  See May 
2006 statement from Veteran's sisters.  The Veteran attended 
school through the 11th grade at which time he enlisted in the 
service.  He does not have a college degree and there is no 
indication of him having any specialized education.  See e.g. 
August 2006 report of VA psychiatric examination.  

Of record is an October 2006 VA psychiatry progress note.  This 
note documents that the Veteran preferred to be alone and had few 
friends that he trusted.  Also noted was that the Veteran had not 
been able to hold a job since 2001 due to poor concentration and 
irritability.  The Veteran reported that when he did not 
understand what his boss was telling him to do, he got irritable 
and would "go[] off."  

In January 2007 the Veteran's last employer submitted a letter on 
his behalf.  In this letter, the former employer noted that the 
Veteran had worked for them from August 2005 to September 2005 
and that during that time the Veteran seemed very confused and 
distant, and could be very defensive over the slightest remark 
made to him, task assigned to him or corrective measures that the 
employer made.  It was noted that the Veteran could not get along 
with his co-workers or his employer and that the Veteran was 
terminated when he threatened to throw his boss from a grain 
silo.  The employer noted that on many occasions the Veteran 
could not comprehend hardly any job/task that was given to him 
without constant supervision.  Also noted was that when the 
Veteran could not understand something that his boss or co-
workers were trying to teach or tell him, he would threaten them 
with bodily harm.  The employer noted that he would never rehire 
the Veteran.  

In April 2007 the Veteran was afforded a VA examination 
addressing the severity of his PTSD.  The report of this 
examination notes that the Veteran had been unable to work over 
the past year due to PTSD symptoms.  It was noted in this regard 
that the Veteran's poor concentration and irritability were the 
prime factors.  The examiner continued the assessment of PTSD and 
assigned a GAF score of 45, noting that due to PTSD the Veteran 
was unable to work with daily depressed and anxious mood, 
frequent panic attacks, nightly sleep disturbance, no friends, 
problems with hygiene and activities of daily living, memory 
problems and alcohol abuse.  He did, however, have the capacity 
to manage his financial affairs.  

The Veteran was again afforded a VA examination in October 2007.  
The report associated with this examination notes that the 
Veteran demonstrated good impulse control at this time, but 
offered a history of being somewhat impulsive, usually associated 
with irritability and violence.  Examination resulted in 
continued assessment of PTSD and an assigned GAF score of 45.  
The examiner noted that this GAF score was indicative of somebody 
with serious psychiatric symptoms and likely severe impairment in 
social or occupational settings.  It was also noted that it had 
been clearly documented that the Veteran was unable to hold down 
a job and that his social functioning was significantly limited.  
Also noted were noticeable deficits on mental status examination, 
particularly that the Veteran was visibly anxious with increased 
psychomotor activity.  His short-term memory was slightly 
impaired.  

The Veteran was last afforded a VA examination in July 2008 and 
had not been employed since his last evaluation.  The examiner 
noted that the Veteran's PTSD symptoms continued to be chronic 
and severe and that he continued to experience problems with 
regular depressed and anxious mood.  His social functioning was 
impacted by PTSD as evidenced by social isolation, no friends, 
irritability, verbal aggression, limited leisure interests and 
alcohol abuse.  His occupational function was impacted (when he 
was working) by irritability, difficulty getting along with co-
workers and traumatic memories that occurred at work.  An 
assessment of PTSD was continued and the Veteran was assigned a 
GAF score of 50.  He was found to have the capacity to manage his 
own affairs.  

Under the circumstances, the Board finds that a TDIU is 
warranted.  The evidence shows that the Veteran's is not college-
educated and largely trained as a laborer, but is unable to work 
due to his PTSD, primarily due to difficulty getting along with 
co-workers and instances of violence and irritability.  He was 
most recently fired from a job due to his temper and making death 
threats, and this former employer has indicated that they would 
not rehire the Veteran.  The Board notes that the Veteran's GAF 
scores, which have consistently ranged from 45 to 50.  Global 
Assessment of Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-IV), a GAF score of 41 to 50 
signifies serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning.  In 
this case, when the disabling effects of the Veteran's PTSD are 
considered, the weight of the evidence shows this disability 
renders the Veteran unable to obtain or maintain substantially 
gainful employment.  For these reasons, the Board finds that the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


